Title: Ruth Hooper Dalton to Abigail Adams, 31 January 1799
From: Dalton, Ruth Hooper
To: Adams, Abigail


          
            Washington January 31st: 1799—
          
          Indeed my dear Madam, I was very happy to receive a letter from you, after hearing you had been so very ill, at the time I wrote, I did not know you was so dangerously sick, or I would not have troubled you; That Health may be restore’d, that your day’s, may be free from Complaints, and that your nights, may be blessed with quiet sleep, is the ardent wish of your friend: I hope soon, to hear you are able to come to Philadelphia, and in the Spring to visit this City, as I think it would be of great service to your Health.— I sincerely Congratulate the President, and you, on the arrival of your Son, I hope he has recovered his Health.— We hear of, and rejoice in the good Health of the President, and that His wise measure’s, are so much approve’d of, beleive me my dear friend, it is not flattery when I say, no person’s, rejoice more sincerely than we do, at the exalted Character, which He has Established.—
          I feel much obliged, that you will Contradict the Rumor I mentione’d, it gave me great uneasiness, that such a report had reached New England, and I was impatient, that you might be assure’d, there was not any truth in it.— It is not Kitty, that is out of Health, but Sally, and indeed she has been, and is still very poorly, her Complaints are Nervous, proceeding from Obstructions, which I fear will not be remove’d till the Spring, she has been afflicted with the

Rheumatism all the winter, I hope it has now left her, and she will soon be better, her Physician tells me, he sees no danger in her, I have had a great many anxious hours about her, she has been confined all winter.— Mr. Dalton is still afflicted with his eyes, which prevents his writing, or reading, otherwise he was never in better health; he wishes to write the President, but his eyes will not permit.— We have had more severe cold, and snow this winter, than in any one, since I have been here; now the weather is fine, our River clear of Ice, and the riding getting good, which I hope will restore Sally’s health; I wish you could partake of the mildness of this Climate, which is fine throughout the year.—
          Mr. Dalton, Mr. & Mrs. Deblois, and the young ladies, desire to be affectionately remembere’d, to you, and Louisa, and please to accept the sincere regards, of your very affectionate, Friend, and humble Servant.—
          
            Ruth Dalton.—
          
        